UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-1494



BORA SOW,

                 Petitioner,

            v.


MICHAEL B. MUKASEY, Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A73-643-569)


Submitted:    February 13, 2008              Decided:   March 4, 2008


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John T. Riely, Bethesda, Maryland, for Petitioner.      Peter D.
Keisler, Assistant Attorney General, Terri J. Scadron, Assistant
Director, Siu P. Wong, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Bora Sow, a native and citizen of Guinea, petitions for

review of an order of the Board of Immigration Appeals affirming,

without opinion, the immigration judge’s decision denying his

requests for asylum, withholding of removal, and protection under

the Convention Against Torture.

          Sow first challenges the determination that he failed to

establish his eligibility for asylum.       To obtain reversal of a

determination denying eligibility for relief, an alien “must show

that the evidence he presented was so compelling that no reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).              We have

reviewed the evidence of record and conclude that Sow fails to show

that the evidence compels a contrary result.             Accordingly, we

cannot grant the relief that he seeks.

          Additionally, we uphold the denial of Sow’s request for

withholding   of   removal.   “Because    the   burden    of   proof   for

withholding of removal is higher than for asylum--even though the

facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3) [2000].” Camara v. Ashcroft,

378 F.3d 361, 367 (4th Cir. 2004).     Because Sow fails to show that

he is eligible for asylum, he cannot meet the higher standard for

withholding of removal.


                               - 2 -
          We also find that substantial evidence supports the

finding that Sow fails to meet the standard for relief under the

Convention Against Torture.    To obtain such relief, an applicant

must establish that “it is more likely than not that he or she

would be tortured if removed to the proposed country of removal.”

8 C.F.R. § 1208.16(c)(2) (2007).     We find that Sow failed to make

the requisite showing before the immigration court.

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -